FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LANCE REBERGER,                                   No. 11-15358

               Plaintiff - Appellant,             D.C. No. 2:10-cv-02022-GMN-
                                                  GWF
  v.

GREG COX, NDOC Deputy of                          MEMORANDUM *
Operations; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Lance Reberger, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging prison officials

violated his civil rights. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo a district court’s dismissal under 28 U.S.C. § 1915(e)(2) for failure to state

a claim, Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005), and we

affirm.

      The district court properly dismissed Reberger’s claims that prison officials

deprived him of property without due process because Reberger had an adequate

postdeprivation remedy under Nevada law. See Hudson v. Palmer, 468 U.S. 517,

533 (1984) (“[A]n unauthorized intentional deprivation of property by a state

employee does not constitute a violation of the procedural requirements of the Due

Process Clause of the Fourteenth Amendment if a meaningful postdeprivation

remedy for the loss is available.”); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.

1994) (per curiam) (“[A] negligent or intentional deprivation of a prisoner’s

property fails to state a claim under section 1983 if the state has an adequate post

deprivation remedy.”); see also Nev. Rev. Stat. §§ 41.031, 41.0322.

      Reberger’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    11-15358